Citation Nr: 0628626	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952 and from March 1956 to November 1957.  He died 
from lung cancer in September 2002, and the appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogeee, Oklahoma, which determined that new and materia 
evidence had not been received to warrant reopening the 
claim.   

In May 2006, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a hearing at the 
RO; a transcript of that hearing is of record.  During the 
hearing, the appellant submitted additional evidence directly 
to the Board.  The appellant waived initial RO consideration 
of this evidence, and the Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.800 
(2005). 

The Board's decision regarding whether new and material 
evidence has been submitted to warrant reopening a claim of 
entitlement to service connection for cause of the veteran's 
death is set forth below.  The reopened claim is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  In an October 2002 rating decision the RO denied 
entitlement to service connection for cause of the veteran's 
death.  Although the appellant perfected an appeal as to that 
determination, she withdrew her appeal in a writing received 
in August 2003, thereby rendering the October 2002 final.

3.  Evidence received since the October 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for cause of the veteran's death and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim of 
entitlement to service connection for cause of the veteran's 
death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, the 
appellant was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in July 2004.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  Service medical records and 
all identified and authorized evidence relevant to this 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence as to the issue addressed in this 
decision would be futile.  The Board finds the available 
medical evidence is sufficient for the determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

It also bears emphasis that during the pendency of this 
appeal, the Court held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of: 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  See id.

In this case at hand, none of the correspondence sent to the 
claimant specified what evidence would be necessary to 
satisfy the elements that were found insufficient in the 
previous denial.  Despite the inadequate notice provided him 
on this issue, the Board finds no prejudice to the appellant 
since, for the reasons indicated below, the petition to 
reopen will be granted regardless.  See Bernard, 4 Vet. App. 
at 394.

Full compliance with VCAA has been accomplished as to the 
matter addressed here and because of the determinations 
provided concerning this matter any other notice requirements 
are not applicable.  Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of these claims would not cause any 
prejudice to the appellant with respect solely to these 
issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board observes that the RO appears to have reopened the 
claim for service connection for cause of the veteran's death 
and addressed the claim on the merits.  See Statement of the 
Case of April 2005.  Notwithstanding, the Board, initially, 
must rule on the matter of reopening a claim.  The Board has 
a jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a). A review of the record shows the appellant 
submitted the request to reopen the service connection claim 
in June 2004.

The veteran died in September 2002.  The cause of death 
listed on his death certificate was lung cancer.  A claim for 
cause of death was filed and denied when the case was 
previously decided in October 2002; the claim failed because 
the weight of medical evidence did not demonstrate an 
association between lung cancer and the veteran's service, 
nearly 45 years prior to his death.  Although the claimant 
had perfected an appeal as to that determination, she 
withdrew her appeal in a written statement received in August 
2003, thereby rendering the October 2002 rating decision 
final.  38 C.F.R. § 20.204.  Under such circumstances, the 
claim may be reopened only upon receipt of new and material 
evidence.

For claims to reopen received after August 29, 2001, VA law 
provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The National Personnel Records Center (NPRC) has indicated 
that the veteran's complete service medical records are 
unavailable as a fire at that facility possibly destroyed 
them in 1973.  In such a situation there is a heightened duty 
to assist a claimant in developing his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992).  The record reflects 
that the RO was able to obtain (and associate with the claims 
folder) what appear to be some of the veteran's service 
medical records.  Nevertheless, based on the NPRC 
certification that the veteran's service record is "fire- 
related," the analysis below was undertaken with 
consideration of the duties and obligations set forth in 
Pruitt and Cuevas.

When the claim was previously considered, evidence of record 
included some service medical records.  Also included were 
post service medical records, including treatment records for 
the veteran's last illness, as well as several articles 
relating to veterans who saw service at the Chosin Reservoir 
during the Korean Conflict.  The evidence also included a 
medical statement that indicated there was a "strong 
possibility" that contamination from artillery gunpowder led 
directly to his lung cancer as well as a statement from a VA 
physician, who refuted that the veteran's cancer was related 
to gunpowder exposure.  Although the RO initiated efforts to 
obtain an additional medical opinion to resolve the 
conflicting opinions, the claimant withdrew her appeal before 
such an opinion could be obtained.  

Evidence submitted since the prior case became final consists 
of numerous lay statements that support the appellant as well 
as several additional articles relating to the battle at the 
Chosin Reservoir.  Significantly, another physician, L.W., 
indicated in a letter dated in September 2004 that that it 
was medically possible that veteran's coronary artery disease 
(CAD) was related to his service in the Korean War with 
prolonged cold exposure.  He also felt that CAD contributed 
to the veteran's cause of death, lung cancer.  

Under the circumstances, the Board believes that this letter 
from Dr. L.W. is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In other 
words, the letter constitutes new and material evidence, and 
the claim has therefore been reopened.  

The Board notes that other evidence essentially disputes the 
September 2004 opinion.  It bears emphasis, however, that the 
Court has also stated that in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  With the claim having been 
reopened, a full de novo review and weighing of all of the 
evidence by the RO is in order as more particularly set forth 
in the remand portion of this decision


ORDER

The claim of entitlement to service connection for cause of 
death is reopened.  To this extent, the appeal is granted, 
subject to the directions set forth in the following remand 
portion of this decision.



REMAND

On her substantive appeal dated in April 2005, the claimant 
indicated that two of the veteran's doctors indicated that 
his death was due to his service connected disabilities.  The 
Board notes that correspondence from two physicians 
(referenced above) has been associated with the claims file.  
It is unclear, however, as to whether the appellant's April 
2005 comment refers to physicians other than those whose 
correspondence has already been associated with the claims 
file.  Once a claim has been reopened, the statutory duty to 
assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The VA's duty to assist includes the obligation to 
obtain pertinent medical records, the existence of which has 
been called to its attention.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Ivy v. Derwinski, 2 Vet. App. 320 (1992), 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In these 
circumstances VA has an obligation to at least advise the 
claimant to obtain a statement from any additional physicians 
other than those whose correspondence has already been 
associated with the claims file.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Should the appellant so desire and can 
adequately identify the physician, the RO can obtain any such 
evidence on her behalf.

The Board is of the additional opinion that another VA 
medical opinion would be helpful to determine whether the 
veteran's death was due to service or service connected 
disabilities, to include exposure to gunpowder.  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the claimant provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The appellant should be instructed to 
obtain a statement from any medical care 
providers (other than those whose 
correspondence has already been 
associated with the claims file) who 
indicated to her that the veteran's death 
was caused by his military service or was 
caused by his service-connected 
disabilities.  The provider should 
include an explanation regarding the 
basis for the opinion.  Should the 
appellant so desire and can adequately 
identify the physician(s), the RO can 
obtain any such evidence on her behalf.

2.  If the claimant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify her and her representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  Thereafter, the claims file should be 
referred to a VA pulmonologist or other 
appropriate physician.  The physician is 
requested to review the claims folder, 
including the service medical records and 
the death certificate.  The examiner's 
attention is invited to the medical 
opinions offered in March 2003, July 2003 
an September 2004 as well as any medical 
evidence obtained pursuant to this 
remand.  

Based on this review, the physician is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the veteran's service connected 
disabilities and/or exposure to gunpowder 
was a principal cause of death 
(disability which singly or jointly with 
some other condition, was the immediate 
or underlying cause of death or was 
etiologically related thereto) or a 
contributory cause of death (inherently 
one not related to the principal cause 
but one that contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death).  The 
complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


